 

Exhibit 10.14

 

 

 

 

 

BB&T NON-QUALIFIED DEFINED CONTRIBUTION PLAN

(January 1, 2012 Restatement)

 

 

 

 

 

 

 

 

 

 

 

 

BB&T NON-QUALIFIED DEFINED CONTRIBUTION PLAN

(January 1, 2012 Restatement)

 

TABLE OF CONTENTS

 

  Section        Page                   ARTICLE I          ESTABLISHMENT AND
PURPOSES OF THE PLAN                   1.1   Establishment of Plan   1   1.2  
Purpose of Plan   1                  ARTICLE II          DEFINITIONS AND
CONSTRUCTION                   2.1   Defined Terms   3   2.2   Construction   7 
                ARTICLE III          CREDITS TO ACCOUNTS                   3.1  
Salary Reduction Credits   8   3.2   Company Matching Credits   9   3.3  
Company Discretionary Credits   10                  ARTICLE IV          
NONFORFEITABILITY OF ACCOUNTS   11                  ARTICLE V          PAYMENT
OF BENEFITS                   5.1   Distributions   12   5.2   Payment of
Benefits upon Separation from Service   12   5.3   Payment of Death Benefit 
 16   5.4   Rules   17                  ARTICLE VI          UNFORESEEABLE
EMERGENCY PAYMENTS                   6.1   Conditions for Request   18   6.2  
Written Request   19   6.3   Processing of Request   19   6.4   Rules   20 

 

 

i  

 

 

ARTICLE VII

DEEMED INVESTMENTS AND ADJUSTMENT OF ACCOUNTS

 

 7.1   Account Administration   21   7.2   Deemed Investment of Accounts in
Investment Funds   21   7.3   Deemed Investment in Company Stock by Former
Stock           Plan Participants   22   7.4   Adjustment of Investment Fund
Accounts   23   7.5   Adjustment of Company Stock Account   24   7.6   Rules 
 25                  ARTICLE VIII          ADMINISTRATION BY COMMITTEE          
        8.1   Membership of Committee   26   8.2   Committee Officers;
Subcommittee   26   8.3   Committee Meetings   26   8.4   Transaction of
Business   27   8.5   Committee Records   27   8.6   Establishment of Rules 
 27   8.7   Conflicts of Interest   27   8.8   Correction of Errors   27   8.9  
Authority to Interpret Plan   28   8.10   Third Party Advisors   28   8.11  
Compensation of Members   28   8.12   Committee Expenses   28   8.13  
Indemnification of Committee   28                  ARTICLE IX           FUNDING 
 30                  ARTICLE X          ALLOCATION OF RESPONSIBILITIES          
        10.1   Board   31   10.2   Committee   31   10.3   Plan Administrator 
 31   10.4   Compensation Committee   32                  ARTICLE XI         
BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS                   11.1   Benefits
Not Assignable   33   11.2   Payments to Minors and Others   33 

 

 

ii  

 

 

 

 

    ARTICLE XII           BENEFICIARY   34                  ARTICLE XIII     
     AMENDMENT AND TERMINATION OF PLAN   35                  ARTICLE XIV     
     COMMUNICATION TO PARTICIPANTS   36                  ARTICLE XV         
CLAIMS PROCEDURE                   15.1   Filing of a Claim for Benefits   37 
 15.2   Notification to Claimant of Decision   37   15.3   Procedure for Review 
 37   15.4   Decision on Review   38   15.5   Action by Authorized
Representative of Claimant   38                  ARTICLE XVI          PARTIES TO
THE PLAN                   16.1   Adoption by Affiliates   40   16.2   Single
Plan   40   16.3   Service; Allocation of Costs   40   16.4   Committee   40 
 16.5   Authority to Amend and Terminate   40                  ARTICLE XVII     
    COMPLIANCE WITH SECTION 16 OF THE 1934 ACT AND           RULE 16B-3 TRADING
RESTRICTIONS              41      ARTICLE XVIII          MISCELLANEOUS
PROVISIONS                   18.1   Notices   42   18.2   Lost Distributees 
 42   18.3   Reliance on Data   42   18.4   Receipt and Release for Payments 
 42   18.5   Headings   43   18.6   Continuation of Employment   43   18.7  
Construction   43   18.8   Nonliability of Employer   43   18.9   Severability 
 43   18.10   Merger and Consolidation   43   18.11   Withholding Taxes   44 
 18.12   Timing of 2005 Deferrals   44   18.13   Compliance with Section 409A 
 45 

 

 

iii  

 

 

 

Appendix AInvestment Funds  A-1 Appendix BParticipants  B-1 Appendix
CParticipating Affiliates  C-1 Appendix DQualifying Plans Effective  D-1
Appendix ESpecial Provisions for Prior Plans  E-1 E.1 Southern National ESOP
Excess Plan    E.2 Capital Accumulation Plan for Eligible Key Employees of      
Southern National Corporation  E.3 Supplemental Retirement Benefit of SNC Plan 
 

 

 

 

 

 

 

 

iv 

 

 

BB&T NON-QUALIFIED DEFINED CONTRIBUTION PLAN

(January 1, 2012 Restatement)

ARTICLE I

ESTABLISHMENT AND PURPOSES OF THE PLAN

1.1 Establishment of Plan. Effective as of January 1, 1997, Southern National
Corporation, a multi-banking holding company with principal subsidiaries that
included Branch Banking and Trust Company, BB&T of South Carolina, and BB&T of
Virginia, (the “Company”) adopted the "Southern National Corporation
Non-Qualified Defined Contribution Plan" (the "Plan"). Thereafter in 1997, the
Company was renamed BB&T Corporation and, effective as of November 1, 2001, the
Plan was renamed the “BB&T Corporation Non-Qualified Defined Contribution Plan”
and was further amended and restated. Effective as of January 1, 2009, the Plan
was renamed the “BB&T Non-Qualified Defined Contribution Plan” and was amended
and restated for compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the guidance issued thereunder by the United
States Department of Treasury and/or the Internal Revenue Service (collectively,
“Section 409A”). Notwithstanding the foregoing, on and after January 1, 2005
through December 31, 2008, the Plan has been operated, to the extent applicable,
in good faith compliance with Section 409A. As of the date of execution of this
plan document which is effective as of January 1, 2012, the Plan is amended and
restated to make certain clarifications in compliance with Section 409A.
Moreover, to the extent applicable, the Company intends that the Plan comply
with Section 409A and the Plan shall be construed consistently with such intent.

1.2 Purpose of Plan. The primary purpose of the Plan is to supplement the
benefits payable to certain participants under the tax-qualified BB&T
Corporation 401(k) Savings

 1 

 

Plan to the extent that such benefits are curtailed by the application of
certain limits imposed by the Code. The Plan is also intended to provide certain
participants in the Company's executive incentive compensation plans with an
effective means of deferring a portion of the payments they are entitled to
receive under such plans on a pre-tax basis. All benefits from the Plan shall be
payable solely from the general assets of the Company and participating
Affiliates. The Plan is comprised of both an "excess benefit plan" within the
meaning of Section 3(36) of ERISA and an unfunded plan maintained for the
purpose of providing deferred compensation to a "select group of management or
highly compensated employees" within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA. The Plan, therefore, is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements of Title I of ERISA.

 

 

 

 

 2 

 

ARTICLE II

DEFINITIONS AND CONSTRUCTION

2.1 Defined Terms. Whenever used in this Plan document, the following
capitalized terms shall have the meaning set forth below (unless otherwise
indicated by the context), rather than any definition set forth in the Savings
Plan.

(1)               The term "Account" shall mean the aggregate of the unfunded,
separate bookkeeping accounts which are established and maintained with respect
to each Participant pursuant to the provisions of Article VII and which may
include the following such accounts:

(i) a Matching Account; and

(ii) a Salary Reduction Account.

Separate subaccounts shall be established and maintained with respect to each
such separate bookkeeping account which shall include one or more Investment
Fund Accounts and, for certain Participants, a Company Stock Account, and which
shall be adjusted in the manner provided in Article VII.

(2)               The term "Accrued Benefit" shall mean with respect to each
Participant the balance credited to his Account as of the applicable Adjustment
Date following adjustment thereof as provided in Article VII.

(3)               The term "Adjustment Date" shall mean each day securities are
traded on the New York Stock Exchange, except regularly scheduled holidays of
the Company.

(4)               The term "Affiliate" shall mean any employer which, with the
Company, would be considered to be a single employer under Sections 414(b) and
414(c) of the Code, using 50%, rather than 80%, as the percentage of ownership
required with respect to such Code sections. The status of an entity as an
Affiliate relates only to the period of time during which the entity is so
affiliated with the Company.

(5)               The term "Beneficiary" shall mean the person, persons, or
entity designated or determined pursuant to the provisions of Article XII of the
Plan to receive the balance of the Participant's Account under the Plan, if any,
after his death.

(6)               The term "Board" shall mean the Board of Directors of the
Company.

(7)               The term "Code" shall mean the Internal Revenue Code of 1986,
as amended, and the rules and regulations issued thereunder.

 3 

 

(8)               The term "Committee" shall mean the Employee Benefits Plan
Committee which shall have the powers, duties, and responsibilities set forth in
Article VIII.

(9)               The term "Company" shall mean BB&T Corporation, a North
Carolina corporation with its principal office at Winston-Salem, North Carolina,
or any successor thereto by merger, consolidation, or otherwise.

(10)           The term "Company Discretionary Credits" shall mean the amounts
credited to the Participant’s Matching Account by the Committee pursuant to the
provisions of Section 3.3.

(11)           The term "Company Matching Credits" shall mean the amounts
credited to the Participant's Matching Account by the Committee pursuant to the
provisions of Section 3.2.

(12)           The term "Company Stock" shall mean the Company's $5 par value
common stock.

(13)           The term "Company Stock Account" shall mean the subaccount of a
Salary Reduction Account and/or a Matching Account of a Former Stock Plan
Participant set forth in Article VII. The amounts in the Company Stock Account
were earned and vested (within the meaning of Section 409A) prior to January 1,
2005, and such amounts (including the earnings thereon) are exempt from the
requirements of Section 409A.

(14)           The term "Company Stock Fund" shall mean the BB&T Corporation
Common Stock Fund, which consists primarily of shares of Company Stock.

(15)           The term "Company Stock Credit" shall mean a bookkeeping unit
used for the purpose of crediting deemed shares of the Company Stock Fund to the
Company Stock Account of each Participant for whom a Company Stock Account is
established pursuant to Article VII. Each Company Stock Credit shall be equal to
one share of the Company Stock Fund. The value of each Company Stock Credit
shall be equivalent to the net value of a share of the Company Stock Fund as of
the applicable Adjustment Date.

(16)           The term "Compensation Committee" shall mean the Compensation
Committee of the Board or its delegate; provided, however, that the authority to
make any determinations with regard to Employees who are officers subject to
Section 16 of the 1934 Act shall at all times be retained by the Compensation
Committee.

(17)           The term "Covered Compensation" shall have the same meaning as
the definition of "Compensation" under the Savings Plan without regard to any
limits imposed by Section 401(a)(17) of the Code, provided that Salary Reduction
Credits under this Plan shall also be included in the definition of Covered
Compensation for purposes of this Plan. For purposes of this definition, any
change in the definition of Compensation under the Savings Plan that is
effective after the first day of a Plan Year shall not be applied to the
definition of Covered Compensation until the following Plan Year.

 4 

 

(18)           The term "Deferral Election Form" shall mean the election form
(including a form in electronic, telephonic, or other format) executed by the
Participant pursuant to the provisions of Section 3.4 of the Plan.

(19)           The term "Eligible Employee" shall mean each Employee who is
determined by the Compensation Committee to be a highly compensated or
management employee and who is selected by the Compensation Committee to
participate in the Plan. An Employee shall cease to be an Eligible Employee
immediately upon the first to occur of the following (i) the Employee's
Separation from Service; (ii) the end of the Plan Year in which occurs the
determination by the Compensation Committee that the Employee is no longer a
highly compensated or management employee; or (iii) the end of the Plan Year in
which the Compensation Committee, in its sole discretion, determines that the
Employee shall no longer be eligible to participate in the Plan.

(20)           The term "Employee" shall mean an individual in the Service of
the Employer, provided that the relationship between him and the Employer is the
legal relationship of employer and employee.

(21)           The term "Employer" shall mean the Company and participating
Affiliates; Article XVI sets forth the special provisions concerning
participating Affiliates.

(22)           The term "Entry Date" shall mean January 1 of each Plan Year;
provided, however, that under special circumstances, such as the acquisition of
an Affiliate and in accordance with the requirements of Section 409A, the
Committee may designate a date other than January 1 of a Plan Year as an Entry
Date.

(23)           The term "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended and rules and regulations issued thereunder.

(24)           The term "Investment Fund" shall mean any mutual fund described
in Appendix A attached hereto and any self-directed brokerage option allowed by
the Committee; provided, however, that the Committee shall determine from time
to time the mutual funds to be set forth and described in Appendix A, and shall
notify Participants in writing of the available Investment Funds from time to
time.

(25)           The term "Investment Fund Account" shall mean a subaccount of a
Salary Reduction Account and/or a Matching Account which shall indicate the
amount deemed invested in an Investment Fund as set forth in Article VII.

(26)           The term "Investment Fund Credit" shall mean, with respect to
each Investment Fund, a bookkeeping unit used for the purpose of crediting
deemed shares of such Investment Fund to the corresponding investment
subaccounts of each Participant’s Account. Each Investment Fund Credit shall be
equal to one share of each Investment Fund. The value of each Investment Fund
Credit shall be equivalent to the net value of a share of the applicable
Investment Fund as of any Adjustment Date.

 5 

 

(27)           The term "Matching Account" shall mean the separate bookkeeping
account to be kept for each Participant to which Company Matching Credits and
any Company Discretionary Credits are credited.

(28)           The term "1934 Act" shall mean the Securities Exchange Act of
1934, as amended.

(29)           The term "Participant" shall mean with respect to any Plan Year
an Eligible Employee who has commenced participation in the Plan and any former
Eligible Employee who has an Accrued Benefit remaining under the Plan. An
Eligible Employee shall become a Participant as of the Entry Date determined by
the Committee. A Participant who incurs a Separation from Service and who later
returns to Service will not be eligible to reenter the Plan except upon
satisfaction of the terms and conditions established by the Committee in
accordance with Section 409A. The Committee shall maintain a list of the
Participants in the Plan, which shall be amended from time to time.

(30)           The term "Performance-Based Compensation" shall mean compensation
considered performance-based compensation under Code section 409A. Generally
this means an amount which, or the entitlement to which, is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months.
Performance criteria shall be established in writing not later than 90 days
after the commencement of the period of service to which the criteria relate;
provided that the outcome is substantially uncertain at the time the criteria
are established. Performance-Based Compensation shall not include any amount or
portion of any amount that will be paid regardless of performance or is based
upon a level of performance that is substantially certain to be met at the time
the criteria are established.

(31)           The term "Plan" shall mean the BB&T Non-Qualified Defined
Contribution Plan, an unfunded, non-qualified deferred compensation plan as
herein restated or as duly amended from time to time.

(32)           The term "Plan Administrator" shall mean the plan administrator
as provided in Section 8.2.

(33)           The term "Plan Year" shall mean the 12-calendar-month period
beginning on January 1 and ending on December 31 of each year.

(34)           The term "Salary Reduction Election Form" shall mean the election
form (including a form in electronic, telephonic, or other format) executed by
the Participant pursuant to the provisions of Section 3.1 of the Plan.

(35)           The term "Salary Reduction Account" shall mean the separate
bookkeeping account to be kept for each Participant to which Salary Reduction
Credits shall be credited.

 6 

 

(36)           The term "Salary Reduction Credits" shall mean the amounts
credited to the Participant’s Salary Reduction Account by the Committee pursuant
to the provisions of Section 3.1 of the Plan.

(37)           The term "Savings Plan" shall mean the BB&T Corporation 401(k)
Savings Plan, as it may be amended from time to time.

(38)           The term "Section 409A" shall mean Section 409A of the Code and
the guidance issued thereunder by the United States Department of Treasury
and/or the Internal Revenue Service.

(39)           The term "Separation from Service" shall mean a termination of
employment with the Company and all Affiliates that is a “separation from
service” within the meaning of Section 409A.

(40)           The term "Service" shall mean employment by the Employer as an
Employee.

(41)           The term "Specified Employee" shall mean a “specified employee”
within the meaning of Section 409A.

(42)           The term "Spouse" or "Surviving Spouse" shall mean, except as
otherwise provided in the Plan, the legally married or surviving spouse of a
Participant. Notwithstanding the foregoing, a same-gender spouse shall not be
deemed to be the Spouse or Surviving Spouse of a Participant for any purpose
under the Plan.

(43)           The term "Unforeseeable Emergency" shall mean a severe financial
hardship as more fully defined in Section 6.1.

2.2 Construction. Wherever appropriate, words used in the Plan in the singular
may include the plural, or the plural may be read as the singular. References to
one gender shall include the other. A capitalized term used, but not defined in
the Plan, shall have the same meaning given in the Savings Plan, depending on
the context in which the term is used.

 

 

 7 

 

ARTICLE III

CREDITS TO ACCOUNTS

3.1 Salary Reduction Credits.

3.1.1 Amount of Salary Reduction Credits. Each Participant who is a participant
in the Savings Plan may elect to reduce on a pre-tax basis his Covered
Compensation from the Employer for any Plan Year by a percentage as set forth on
a Salary Reduction Election Form which the Participant executes prior to the
applicable Entry Date and in accordance with Section 3.1.3. Such election will
apply to the Covered Compensation received by the Participant after the date
such election becomes effective during the Plan Year. For each Plan Year, the
deferral election will be effective as of the earlier date below:

(a) the date the Participant's Covered Compensation reaches the limit under Code
section 401(a)(17) for the Plan Year while the Participant is making Salary
Reduction Contributions under the Savings Plan, or

(b) the date the Participant's contribution to the Savings Plan have reached the
pre-tax contribution limit under Code section 402(g) during the Plan Year.

In the event that a Participant’s first Entry Date is other than January 1 and
it is his first year of eligibility under the Plan (taking into consideration
eligibility under all other nonqualified account balance plans of the Company
and of any Affiliate that are required to be aggregated with the Plan under
Section 409A in determining whether such Plan Year is in fact the first year of
eligibility, within the meaning of Treasury Regulation Section
1.409A-2(a)(7)(ii), under a "plan" that includes the Plan), such Participant may
file an initial Salary Reduction Election Form in accordance with this Section
3.1.1 within 30 days of becoming first eligible to participate under the Plan,
but only with respect to that portion of his Covered Compensation to be earned
for services to be performed subsequent to such election and ending on December
31 of such Plan Year. Such deferral election will be effective as of the earlier
of the date that the requirements in (a) or (b) above are satisfied.

3.1.2 Time for Crediting Accounts. Salary Reduction Credits shall be credited to
a Participant’s Salary Reduction Account as of the time, and in the same manner,
that Salary Reduction Contributions are credited to the Participant’s Salary
Reduction Contribution (Before-Tax) Account under the Savings Plan.

3.1.3 Administrative Rules. An election pursuant to Section 3.1.1 shall be made
by the Participant by executing and delivering to the Committee a Salary
Reduction Election Form in accordance with such rules and procedures as are
adopted by the Committee from time to time. Except for the first year of
eligibility, the Salary Reduction Election Form must be received by the
Committee prior to the beginning of each Plan Year in accordance with procedures
established by the Committee. The Salary Reduction

 8 

 

Election Form of a Participant shall be irrevocable for the relevant Plan Year,
subject to permitted adjustments resulting from a Participant’s qualified plan
elections consistent with Treasury Regulation Sections 1.409A-2(a)(9) and
1.409A-3(j)(5), or any successors thereto, determined using the Participant's
Salary Reduction Contribution rate under the Savings Plan in effect on June 30
prior to the applicable Plan Year. The Salary Reduction Election Form will
remain in effect for the Plan Year for which it is first made and for all future
Plan Years until it is revoked or changed by a new election submitted pursuant
to the rules of this Section 3.1 or the Participant ceases participation in the
Plan. Any such election with respect to Covered Compensation that is
Performance-Based Compensation must be received by the Committee in accordance
with procedures established by the Committee; provided, however, that:

(i) the Committee does not receive such election later than a date that is six
months prior to the end of the applicable performance period;

(ii) the Participant has continuously performed services from the later of the
beginning of the performance period which is at least 12 consecutive months or
the date the performance criteria are established through the date on which the
deferral election is made; and

(iii) in no event shall such election be made after such Incentive Compensation
has become readily ascertainable.

3.2 Company Matching Credits.

3.2.1 Amount of Company Matching Credits. The Committee shall credit to the
Matching Account of each Participant who elects to reduce his Covered
Compensation under Section 3.1, with a Company Matching Credit, which shall be
an amount equal to (a) minus (b), where

(a) is the sum of the Salary Reduction Credits and the Salary Reduction
Contributions under the Savings Plan for the Plan Year, up to 6% of his Covered
Compensation for the Plan Year; and

(b) is equal to the Matching Contributions provided under the Savings Plan
during the Plan Year;

provided, however, that the Company Matching Credit of a Participant who is
first eligible to participate during the Plan Year beginning on an Entry Date
other than January 1 as provided in Section 3.1.1 shall be limited to that
portion of his Covered Compensation to be earned for services to be performed
subsequent to his submission of his Salary Reduction Election Form and ending on
December 31 of such Plan Year.

3.2.2 Crediting Company Matching Credits. The amount of Company Matching Credits
to be credited to the Matching Account of the Participant shall be credited by
the Committee to the Participant's Matching Account as of the same time and

 9 

 

in the same manner as Matching Contributions are credited to the Participant's
Employer Basic Matching Contribution Account and Employer Supplemental Matching
Contribution Account under the Savings Plan.

3.3 Company Discretionary Credits.

3.3.1 Amount of Company Discretionary Credits. At the discretion of the Company
and pursuant to the directions of the Company, the Committee shall credit to the
Matching Account of a Participant with a Company Discretionary Credit, which
shall be an amount determined by the Company. The determination of which
Participant shall be credited with a Company Discretionary Credit and the amount
of such credit shall be determined solely by the Company.

3.3.2 Time for Crediting Company Discretionary Credits. The amount of Company
Discretionary Credits to be credited to the Matching Account of the Participant
shall be credited at such time or times as the Committee so designates.

 

 

 

 

 

 

 

 10 

 

ARTICLE IV

NONFORFEITABILITY OF ACCOUNTS

Upon Separation from Service, the interest of a Participant in his Salary
Reduction Account as well as his Matching Account (including any Company Stock
Account) shall not be subject to forfeiture; provided, however that in the event
the Participant has engaged in misconduct, including, but not limited to,
embezzlement, larceny, theft, and other dishonest acts affecting the Employer,
or has engaged in direct competition with the Employer while a Participant, such
Participant shall forfeit the entire interest in his Matching Account.

 

 

 

 

 

 

 

 11 

 

ARTICLE V

PAYMENT OF BENEFITS

5.1 Distributions

5.1.1 In General. Except as otherwise provided in Article VI relating to
payments in the event of an Unforeseeable Emergency, the vested Accrued Benefit
of a Participant shall be distributed to or with respect to a Participant only
upon the Participant's Separation from Service or death. Payment of benefits on
account of a Separation from Service shall be made in accordance with Section
5.2. Payment of benefits on account of the death of a Participant shall be made
in accordance with Section 5.3.

 

5.1.2 No Acceleration. Except as otherwise provided below and in Article VI
relating payments in the event of an Unforeseeable Emergency, which are
permitted under Section 409A, no acceleration of the time and form of payment of
a Participant’s Accrued Benefit, or any portion thereof, shall be permitted. Any
portion of a Participant’s Account that is includible in income under Section
409A shall be distributed immediately to the Participant. And a Participant’s
Account shall be distributed upon the sale of substantially all of the Company’s
assets, as provided in Section 15.14 of the BB&T Corporation Non-Qualified
Deferred Compensation Trust and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix)(B) or any successor thereto.

 

5.2 Payment of Benefits upon Separation from Service.

 

5.2.1 Form of Distribution. Subject to the provisions of Article XVII, the
vested Accrued Benefit of a Participant who has incurred a Separation from
Service shall be paid to the Participant or applied for his benefit under one of
the following options:

 

Option A Term Certain Option. Payment in approximately equal monthly
installments over a term certain not to exceed 180 months; or

 

Option B Lump Sum Option. Payment in a lump sum.

The election of the distribution option with respect to his vested Accrued
Benefit ("Form Election") shall be made by the Participant on a form approved by
the Committee and filed with the Committee as provided in Section 5.2.3.
Notwithstanding the foregoing, all Form Elections are subject to the provisions
of Section 5.2.2(b). In the event that a Participant fails to elect a
distribution option or fails to make a timely election, his vested Accrued
Benefit shall be paid to him under the Lump Sum Option. The amount of a
Participant's vested Accrued Benefit for purposes of any distribution made
pursuant to this Article V shall be determined as of the Adjustment Date that
such distribution is actually processed by the Committee or its designee.

 12 

 

Notwithstanding any election made by the Participant pursuant to this Section
5.2.1, if prior to the distribution processing date the Participant advises the
Committee in writing that he desires to have his vested Company Stock Accounts,
if any, paid to him in shares of Company Stock (as provided in Section 5.2.4),
his vested Company Stock Accounts shall be paid to him in accordance with the
distribution option elected by him pursuant to this Section 5.2.1; provided,
however, that if the Participant elected the Term Certain Option, payment of the
Participant's Company Stock Accounts, which are grandfathered from Section 409A,
shall be paid to him in approximately equal annual (rather than monthly)
installments over the term certain selected by the Participant.

5.2.2 Commencement and Timing of Distributions.

(a) In General. Except as otherwise provided in Article VI relating to payments
in the event of an Unforeseeable Emergency, no benefit payments will be made to
the Participant from the Plan under this Section 5.2 until the Participant has
incurred a Separation from Service. Subject to the provisions of Section
5.2.2(b) and Article XVII, payment of a Participant’s vested Accrued Benefit
shall commence within one of the following periods:

Option 1        Distribution shall commence within the 60-day period next
following the date the Participant incurs a Separation from Service; provided
that if such 60-day period begins in one calendar year and ends in another, the
Participant shall not have a right to designate the calendar year of payment.

Option 2        Distribution shall commence within the period beginning on the
first day of January of the Plan Year which next follows the Plan Year in which
the Participant incurred a Separation from Service and ending on the last day of
February of such Plan Year.

Option 3        Distribution shall commence within the 60-day period next
following the later of (a) the date the Participant attains age 65, or (b) the
date the Participant has incurred a Separation from Service; provided that if
such 60-day period begins in one calendar year and ends in another, the
Participant shall not have a right to designate the calendar year of payment.

Option 4        Distribution shall commence within the period beginning on the
first day of January of the Plan Year, and ending on the last day of February of
such Plan Year, which next follows the later of (a) the Plan Year in which the
Participant attains age 65, or (b) the Plan Year in which the Participant has
incurred a Separation from Service.

The election of the date as of which distribution shall commence (the "Timing
Election") shall be made by the Participant on a form approved by the Committee
and filed with the

 13 

 

Committee as provided in Section 5.2.3. If the Participant fails to elect one of
these options, fails to make a timely election, or fails to make consistent
elections for all deferrals, Option 1 will be deemed to have been elected by the
Participant.

(b) Specified Employees. Notwithstanding any other provision of the Plan to the
contrary, in the event that a Participant is a Specified Employee at the time of
his Separation from Service, to the extent that payment of his vested Accrued
Benefit would constitute “nonqualified deferred compensation” within the meaning
of Section 409A, any Accrued Benefit payable during the six-month period
following such Separation from Service shall be paid during the 30-day period
commencing with the first day of the seventh month following the month of the
Participant’s Separation from Service; provided, however, that if such 30-day
period begins in one calendar year and ends in another, the Participant shall
not have the right to designate the taxable year of payment.

5.2.3 Timing and Duration of Elections.

(a) Elections for 2005, 2006, 2007, and 2008. On or before December 31, 2008,
Participants may make Form Elections and Timing Elections with respect to their
Accrued Benefits for Plan Years 2005, 2006, 2007, and 2008; provided, however,
that:

(i)No amount subject to any such election shall otherwise be payable in the
calendar year in which the election is made;

(ii)Such election shall not cause an amount to be paid in the calendar year of
the election that would not otherwise be payable in such year;

(iii)All Form Elections shall be consistent with each other and all Timing
Elections shall be consistent with each other; and

(iv)Such elections shall continue in effect for future Plan Years unless
subsequent elections pursuant to the provisions of Section 5.2.3(c) are made and
become effective.

(b) Initial Distribution Elections. On or before the December 31 that
immediately precedes the Plan Year in which he is first eligible to participate
in the Plan, a Participant shall make a Form Election and Timing Election on a
distribution election form approved by the Committee and filed with the
Committee in accordance with procedures established by the Committee. A
Participant who is eligible, pursuant to Sections 3.1.1 and/or 3.3.1, to make an
election to participate in the Plan on an Entry Date other than January 1 shall
make a Form Election and Timing Election on a distribution election form
approved by the Committee and filed with the Committee within 30 days of
becoming first eligible to participate in the Plan. Such elections shall
continue in effect for future Plan Years unless subsequent elections pursuant to
the provisions of Section 5.2.3(c) are made and become effective.

 

 14 

 

(c) Subsequent Elections. Notwithstanding any provision of the Plan to the
contrary, a Participant may change any Form Election or Timing Election made
under Section 5.2.3(a) or (b) above only if the following conditions are met:

 

(i)The time and form of payment is permitted under the terms of the Plan and if
the time and form of payment is changed, the time and form of all previous Form
Elections and Timing Elections is changed to a consistent time and form of
payment; and

(ii)Any such subsequent election shall not take effect until at least 12 months
after the date on which the election is made; and

(iii)The payment with respect to which any such subsequent election is made is
deferred for a period of not less than five years from the date such payment
would otherwise be made (for this purpose, payments under the Term Certain
Option shall be treated as a single payment); and

(iv)Any subsequent election shall not be made less than 12 months prior to the
date of the first scheduled payment; and

(v)The election shall be irrevocable as of the last date it can be made.

Further, any subsequent election made by a Participant must be made prior to the
Participant attaining the age of 60.

5.2.4 Medium of Distribution. Subject to the provisions of Article XVII,
distributions from the Plan shall be made in cash unless prior to the
distribution processing date the Participant advises the Committee in writing
that he desires to receive payment of his vested Company Stock Accounts, if any,
in Company Stock. The number of shares of Company Stock distributable to the
Participant shall be determined as of the Adjustment Date the Participant's
distribution from the Plan is actually processed by the Committee or its
designee. Any portion of a payment that would be represented by a fractional
share shall be paid in cash. Notwithstanding the foregoing, if a Participant's
vested Company Stock Accounts, which are grandfathered from Section 409A, are
paid to him in annual installments pursuant to Section 5.2.1, the number of
shares of Company Stock initially distributed to the Participant shall be
determined by multiplying the value of the Participant's Company Stock Accounts
as of the date benefit payments are to commence by a fraction, the numerator of
which shall be one and the denominator of which shall be the total number of
installments to be paid. If a portion of the initial payment would be
represented by a fractional share, such portion shall be paid in cash. As of
each February 1 after the first annual installment payment (the “Annual
Valuation Date”), the number of shares of Company Stock distributed to the
Participant shall be determined by multiplying the value of the Participant's
Company Stock Accounts as of the Annual Valuation Date by a fraction, the
numerator of which shall be one and the denominator of which shall be the number
of installments remaining to be paid. If a portion of any subsequent

 15 

 

installment payment would be represented by a fractional share, such portion
shall be paid in cash. The Company Stock Account shall continue to be adjusted
as provided in Article VII until the entire balance credited to the Company
Stock Account has been distributed.

5.2.5 Installment Payments. Except as otherwise provided in Section 5.2.4, if
the Participant's vested Accrued Benefit is to be distributed in installments
pursuant to the Term Certain Option, the amount of each monthly installment
shall initially be equal to the value of the Account as of the date benefit
payments are to commence multiplied by a fraction, the numerator of which shall
be one and the denominator of which shall be the total number of installments to
be paid. As of each Annual Valuation Date, the amount of the monthly installment
payment shall be adjusted so that for the twelve-consecutive month period
beginning on such Annual Valuation Date the amount of each monthly installment
payment shall be equal to the value of the Account on such Annual Valuation Date
multiplied by a fraction, the numerator of which shall be one and the
denominator of which shall be the number of installments remaining to be paid.
The Account shall continue to be adjusted as provided in Article VII until the
entire balance credited to the Account has been paid. Any final earnings shall
be paid with the last installment.

5.3 Payment of Death Benefit. On the death of a Participant, the vested Accrued
Benefit of such Participant shall be paid to his Beneficiary in accordance with
the following special provisions hereafter set forth:

5.3.1 Death Before Payments Begin. In the event that a Participant dies before
payment of his vested Accrued Benefit commences under Section 5.2, payment shall
be made to the Beneficiary in cash under the Lump Sum Option described in
Section 5.2.1. Payment shall be made within the 90-day period that begins the
60th day next following the date of the Participant's death; provided, however,
that if such 90-day period begins in one calendar year and ends in another, the
Beneficiary shall not have a right to designate the calendar year of payment.
The amount of the Participant's vested Accrued Benefit for purposes of any
distribution made pursuant to this Section 5.3.1 shall be determined as of the
Adjustment Date such distribution is actually processed by the Committee or its
designee. Notwithstanding the foregoing and subject to the provisions of Article
XVII, prior to the distribution processing date the Beneficiary may advise the
Committee in writing that he desires to have the Participant's vested Company
Stock Accounts, if any, paid to him in shares of Company Stock rather than in
cash. The number of shares of Company Stock distributable to the Beneficiary
shall be determined as of the Adjustment Date that the death benefit from the
Plan is actually processed by the Committee or its designee. Any portion of a
payment that would be represented by a fractional share shall be paid in cash.

5.3.2 Death After Payments Begin. In the event that a Participant dies on or
after payment of his vested Accrued Benefit commences under Section 5.2, the
remaining payments (if any) that would have been made to the Participant had he
not died shall be

 16 

 

made to the Participant's Beneficiary in the same manner as they would have been
paid to the Participant had he lived.

5.4 Rules. Subject to the provisions of Article XVII and Section 409A, the
Committee may from time to time adopt additional policies or rules governing the
manner in which distributions will be made from the Plan so that the Plan may be
conveniently administered and comply with Section 409A.

 

 

 

 

 

 

 

 17 

 

ARTICLE VI

UNFORESEEABLE EMERGENCY PAYMENTS

6.1 Conditions for Request. Subject to the provisions of Article XVII, a
Participant may, at any time prior to his Separation from Service, make
application to the Committee to receive a cash payment in a lump sum of all or a
portion of the total amount credited to his Account (other than the forfeitable
portion of his Matching Account) by reason of an Unforeseeable Emergency. The
amount of a payment on account of an Unforeseeable Emergency shall not exceed
the amount required to meet the financial hardship created by the Unforeseeable
Emergency, after taking into account the extent to which such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation would not itself cause severe financial hardship), or the cessation
of deferrals under the Plan. For purposes of this Article VI, an Unforeseeable
Emergency shall mean a severe financial hardship of the Participant resulting
from (i) an illness or accident of the Participant, the Participant’s spouse, or
the Participant’s dependent (as defined in Section 152 of the Code, without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)); (ii) loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to the home by natural disaster not otherwise covered by
insurance); or (iii) other similar or extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee in
accordance with Section 409A, and its decision to grant or deny a payment on
account of an Unforeseeable Emergency shall be final. The Committee shall apply
uniform and nondiscriminatory standards in accordance with Section 409A in
making its decision.

 18 

 

6.2 Written Request. The Participant's request for a payment on account of an
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount to be paid
from his Account, and the total amount of the actual expense incurred or to be
incurred on account of hardship.

6.3 Processing of Request. The processing of a request for a payment on account
of an Unforeseeable Emergency shall be completed as soon as practicable from the
date on which the Committee receives the properly completed written request. If
a Participant incurs a Separation from Service after a request is approved but
prior to payment, the approval of his request shall be automatically void and
the benefits he is entitled to receive under the Plan shall be paid in
accordance with the applicable payment provisions of the Plan. If a payment is
approved, such payment shall be made in a lump sum within 60 days of the date of
approval; provided, however, that if the 60-day period begins in one calendar
year and ends in another, the Participant shall not have a right to designate
the calendar year of payment. If the Committee determines that the extent of an
Unforeseeable Emergency requires a suspension of the Participant’s deferrals for
the Plan Year in which the Unforeseeable Emergency occurs, such a suspension
shall take effect upon the date of approval of such emergency. An Unforeseeable
Emergency withdrawal shall be charged to the separate bookkeeping accounts which
comprise the Account in the following order: (i) the Matching Account (but only
to the extent of the vested portion of the Matching Account); and (ii) the
Salary Reduction Account. Subject to the provisions of Article XVII, with
respect to each such separate bookkeeping account, such Unforeseeable Emergency
withdrawal shall be charged to the Investment Fund Accounts and the Company
Stock Account with respect to such separate bookkeeping account on a pro rata
basis.

 19 

 

6.4 Rules. Subject to the provisions of Article XVII and Section 409A, the
Committee may from time to time adopt additional policies or rules governing the
manner in which such payments because of an Unforeseeable Emergency may be made
so that the Plan may be conveniently administered and comply with Section 409A.

 

 

 

 

 

 

 20 

 

ARTICLE VII

DEEMED INVESTMENTS AND ADJUSTMENT OF ACCOUNTS

7.1 Account Administration. The Committee shall establish and maintain on behalf
of each Participant the following separate bookkeeping accounts with respect to
his Account: (i) Matching Account; and (ii) Salary Reduction Account. If the
Participant elects to have all or a portion of the amount credited to each
separate bookkeeping account deemed invested in one or more of the Investment
Funds as provided in Section 7.2, the Committee shall establish an Investment
Fund Account with respect to the amount deemed invested in each Investment Fund.
With respect to each Participant who was a Participant in the SNC Excess Plan
(as defined in Appendix E) or any other nonqualified plan that was merged into
or consolidated with the Plan and that, at the time of such merger or
consolidation, allowed participants' accounts to be deemed invested in the
Company Stock Fund (the “Former Stock Plans”), the Committee shall also
establish and maintain with respect to his Salary Reduction Account and his
Matching Account a sub-account entitled Company Stock Account. Each Participant
who has a Company Stock Account shall sometimes be referred to herein as a
“Former Stock Plan Participant.” In no event shall the Committee establish and
maintain a Company Stock Account on behalf of a Participant other than a Former
Stock Plan Participant.

7.2 Deemed Investment of Accounts in Investment Funds. In accordance with
procedures adopted by the Committee, a Participant may elect to have all or a
portion (in integral percentages) of the amount credited to each separate
bookkeeping account deemed invested in one or more of the Investment Funds. An
election to invest in the Investment Funds shall be made by the Participant in
accordance with such rules and procedures as are established by the Committee
from time to time. Unless modified or revoked by the Participant, an election to

 21 

 

invest in the Investment Funds shall continue in effect until such the
distribution of the Participant's vested Accrued Benefit is processed by the
Committee or its designee in accordance with the provisions of Article V. A
Participant unilaterally may modify or revoke his election as of any Adjustment
Date by providing advance notice to the Committee in accordance with such rules
and procedures as are established by the Committee from time to time. Any amount
the Participant has elected to be deemed invested in an Investment Fund shall be
converted into Investment Fund Credits with respect to that Investment Fund in
the manner and as of the Adjustment Date set forth in procedures established by
the Committee. The value of any Investment Fund Credits that the Participant has
elected to be deemed sold from an Investment Fund Account and credited to
another Investment Fund Account shall be determined in the manner and as of the
Adjustment Date set forth in procedures established by the Committee. All deemed
dividends, capital gains or other income distributions payable with respect to
the Investment Fund Credits allocated to an Investment Fund Account shall be
converted into Investment Fund Credits in the manner and as of the Adjustment
Date set forth in procedures established by the Committee. In the event the
Committee shall change the manner in which amounts are to be converted to
Investment Fund Credits or the manner in which Investment Fund Credits are to be
deemed sold, it shall communicate such change to Participants in writing in
advance of the date such change is to be effective. The Investment Fund Accounts
shall be adjusted as provided in Section 7.4 and any fractional shares shall be
accounted for as such.

7.3 Deemed Investment in Company Stock by Former Stock Plan Participants. The
amounts transferred from the accounts under the Former Stock Plans which were
deemed invested in the Company Stock Fund shall remain deemed invested in the
Company Stock Fund. In no event shall any other amounts credited to Accounts
under the Plan be deemed

 22 

 

invested in the Company Stock Fund. Notwithstanding the foregoing and in
accordance with procedures adopted by the Committee, a Former Stock Plan
Participant who was a participant in one of the nonqualified plans described in
Appendix D (each such Participant sometimes being referred to herein as a
"Qualifying Former Stock Plan Participant") may elect as of any Adjustment Date
to have all or a portion (in integral percentages) of his Company Stock Credits
credited to his Company Stock Accounts deemed sold and the deemed cash proceeds
therefrom credited to his Investment Fund Accounts in accordance with the most
recent election made by the Participant pursuant to Section 7.2. An election to
sell Company Stock Credits shall be made by the Qualifying Former Stock Plan
Participant in accordance with such rules and procedures as are adopted by the
Committee from time to time and shall be irrevocable when made. The value of any
Company Stock Credits the Qualifying Former Stock Plan Participant has elected
to be deemed sold shall be determined in the manner and as of the Adjustment
Date described in procedures established by the Committee. In the event the
Committee shall change the manner in which the value of Company Stock Credits
deemed sold from the Company Stock Accounts are determined, it shall communicate
such change to Qualifying Former Stock Plan Participants in writing in advance
of the date such change is to be effective. All deemed cash dividends payable
with respect to Company Stock Credits then allocated to the Participant's
Company Stock Accounts shall be credited to his applicable Investment Fund
Accounts in accordance with the most recent election made by the Participant
pursuant to Section 7.2. Company Stock Credits which have not been deemed sold
shall remain in the Company Stock Accounts and such Accounts shall be adjusted
as provided in Section 7.5.

7.4 Adjustment of Investment Fund Accounts. As of the close of business of the
Company on each Adjustment Date, the number of Investment Fund Credits allocated
to the

 23 

 

Investment Fund Account of each Participant with respect to each separate
bookkeeping account shall be adjusted in the following order:

(a) Any Investment Fund Credits deemed sold from the Investment Fund Account
since the next preceding Adjustment Date shall be debited.

 

(b) Then, any shares of the Investment Fund deemed purchased with amounts
converted into Investment Fund Credits plus any additional shares of Investment
Fund Credits deemed purchased as a result of any deemed dividends, capital
gains, or other income distributions payable since the next preceding Adjustment
Date with respect to Investment Fund Credits allocated to the Participant's
Investment Fund Account, shall be credited.

 

(c) Finally, any Investment Fund Credits forfeited with respect to the
Investment Fund Account of the Matching Account since the next preceding
Adjustment Date shall be debited.

7.5 Adjustment of Company Stock Account. As of the close of business of the
Company on each Adjustment Date, the number of Company Stock Credits allocated
to the Company Stock Account of each Participant with respect to each separate
bookkeeping account shall be adjusted in the following order:

(a) Any Company Stock Credits deemed distributed or deemed sold from the Company
Stock Account since the next preceding Adjustment Date shall be debited.

 

(b) Then, any additional shares of Company Stock Credits deemed issued in
connection with any deemed dividends, a stock split, or similar transaction
since the next preceding Adjustment Date with respect to Company Stock Credits
allocated to the Participant's Company Stock Account, shall be credited.

(c) Finally, any Company Stock Credits forfeited with respect to the Company
Stock Account of the Matching Account since the next preceding Adjustment Date,
shall be debited.

The aggregate number of Company Stock Credits credited to any Company Stock
Account may be appropriately adjusted as the Committee may determine for any
increase or decrease in the number of shares of issued Company Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, stock split-up, stock distribution or combination

 24 

 

of shares, or the payment of a share dividend or other increase or decrease in
the number of such shares outstanding effected without receipt of consideration
by the Company. Adjustments under this Section 7.5 shall be made by the
Committee, in its sole discretion, and its decisions shall be binding and
conclusive.

7.6 Rules. Subject to the provisions of Article XVII and Section 409A, the
Committee may establish any rules or regulations necessary to implement the
provisions of this Article VII and to comply with Section 409A.

 

 

 

 

 

 

 

 25 

 

ARTICLE VIII

ADMINISTRATION BY COMMITTEE

8.1 Membership of Committee. The Committee shall consist of the individuals
appointed by the Board to serve as members of the Employee Benefits Plan
Committee. The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions, except to the
extent all or any of such obligations are specifically imposed on the Board.

8.2 Committee Officers; Subcommittee. The members of the Committee shall elect a
Chairman and may elect an acting Chairman. They shall also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment in behalf of the Committee. The Chairman of the Committee shall
constitute the Plan Administrator and shall be agent for service of legal
process on the Plan. In addition, notwithstanding any provision herein, any
subcommittee established by the Committee or any Board committee (including the
Compensation Committee) or subcommittee may be granted such authority, and be
comprised of such members, as is necessary to comply with the conditions imposed
by Rule 16b-3, promulgated under Section 16 of the 1934 Act.

8.3 Committee Meetings. The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

 26 

 

8.4 Transaction of Business. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

8.5 Committee Records. The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan. The records of the
Committee shall contain all relevant data pertaining to individual Participants
and their rights under the Plan.

8.6 Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

8.7 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting).

8.8 Correction of Errors. The Committee may correct errors, subject to the
requirements of Section 409A, and, so far as practicable, may adjust any benefit
or credit or payment accordingly. The Committee may in its discretion waive any
notice requirements in the Plan; provided, that a waiver of notice in one or
more cases shall not be deemed to constitute a waiver of notice in any other
case. With respect to any power or authority which the Committee has discretion
to exercise under the Plan, such discretion shall be exercised in a
nondiscriminatory manner.

 27 

 

8.9 Authority to Interpret Plan. Subject to the claims procedure set forth in
Article XV, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to interpret the Plan and to
make determinations as to eligibility for participation and benefits under the
Plan. Interpretations and determinations by the Committee and the Plan
Administrator shall apply uniformly to all persons similarly situated and shall
be binding and conclusive on all interested persons. Such interpretations and
determinations shall only be set aside if the Committee and the Plan
Administrator are found to have acted arbitrarily and capriciously in
interpreting and construing the provisions of the Plan.

8.10 Third Party Advisors. The Committee may engage an attorney, accountant or
any other technical advisor on matters regarding the operation of the Plan and
to perform such other duties as shall be required in connection therewith, and
may employ such clerical and related personnel as the Committee shall deem
requisite or desirable in carrying out the provisions of the Plan.

8.11 Compensation of Members. No fee or compensation shall be paid to any member
of the Committee for his service as such.

8.12 Committee Expenses. The Committee shall be entitled to reimbursement by the
Company for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

8.13 Indemnification of Committee. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company

 28 

 

shall indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums for which are paid from the
Company's own assets), each member of the Committee and each other officer,
Employee, or director of the Company to whom any duty or power relating to the
administration or interpretation of the Plan may be delegated or allocated,
against any unreimbursed or uninsured cost or expense (including any sum paid in
settlement of a claim with the prior written approval of the Board) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person's own fraud, bad faith, willful misconduct, or gross negligence.

 

 

 

 

 29 

 

ARTICLE IX

FUNDING

The Plan is intended to be both an excess benefit plan and an unfunded plan of
deferred compensation maintained for a select group of highly compensated or
management employees. The obligation of the Employer to make payments hereunder
may constitute a general unsecured obligation of the Employer to the
Participant. Notwithstanding the foregoing,

the Company shall establish and maintain a special separate fund as provided for
in the document entitled “BB&T Corporation Non-Qualified Deferred Compensation
Trust.” Subject to the restrictions in Section 409A(b), the Employer shall make
contributions to the trust no less frequently than annually, and shall provide
for trust assets that are at least equal to the sum of the amounts of all
Accounts under the Plan as of a date within ten business days before such
contribution. Notwithstanding the foregoing, no Participant or his Beneficiary
shall have any legal or equitable rights, interest or claims in any particular
asset of the trust or the Employer by reason of the Employer's obligation
hereunder, and nothing contained herein shall create or be construed as creating
any other fiduciary relationship between the Employer and a Participant or any
other person. To the extent that any person acquires a right to receive payments
from the trust or the Employer hereunder, such right shall be no greater than
the right of an unsecured creditor of the Employer.

 

 

 

 30 

 

ARTICLE X

ALLOCATION OF RESPONSIBILITIES

The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the other
applicable terms and provisions of the Plan, shall be as follows:

10.1 Board.

 

(i)                 To amend the Plan (other than the Appendices);

(ii)               To appoint and remove members of the Committee;

(iii)             To terminate the Plan; and

(iv)To take any actions required to comply with federal and state securities
laws (except to the extent that the Committee or a committee or subcommittee
established pursuant to Section 8.2 is authorized to do so).

10.2 Committee.

(i)To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Article
XV relating to the claims procedure;

(ii)To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

(iii)To determine the Accrued Benefits of Participants;

(iv)To direct the Employer in the payment of benefits, and

(v)To the extent necessary or advisable and except as specifically provided
otherwise herein, to amend, or maintain, as the case may be, the Appendices
attached hereto.

10.3 Plan Administrator.

(i)To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agencies to which
reports may be required to be submitted from time to time;

 31 

 

(ii)To provide for disclosure of Plan provisions and other information relating
to the Plan to Participants and other interested parties; and

(iii)To administer the claims procedure to the extent provided in Article XV.

10.4 Compensation Committee.

(i)To determine the Employees eligible to participate in the Plan except to the
extent otherwise provided in the Plan; and

(ii)To determine from time to time the mutual funds to be described on Appendix
A.

(iii)In carrying out its duties and responsibilities, the provisions of Sections
8.2, 8.3, 8.4, 8.5, 8.10, 8.11, 8.12, and 8.13 shall apply equally to the
Compensation Committee.

 

 

 

 

 

 32 

 

ARTICLE XI

BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS

11.1 Benefits Not Assignable. No portion of any benefit held or paid under the
Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for a Participant’s debts, contracts, liabilities, engagements or
torts, or be subject to any legal process to levy upon or attach.

11.2 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

 

 

 

 33 

 

ARTICLE XII

BENEFICIARY

The Participant's Beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his Surviving Spouse. If the Participant does not
designate a Beneficiary and has no Surviving Spouse, the Beneficiary shall be
the Participant's estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a Beneficiary (the "Primary Beneficiary") is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
Contingent Beneficiary, if any, named in the Participant's current beneficiary
designation form. If there is no Contingent Beneficiary, the balance shall be
paid to the estate of the Primary Beneficiary. Any Beneficiary may disclaim all
or any part of any benefit to which such Beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the Beneficiary who filed the
disclaimer had died on the date of such filing.

 

 

 

 34 

 

ARTICLE XIII

AMENDMENT AND TERMINATION OF PLAN

The Board may amend or terminate the Plan at any time; provided, however, that
in no event shall such amendment or termination reduce any Participant's Accrued
Benefit as of the date of such amendment or termination, nor shall any such
amendment affect the terms of the Plan relating to the payment of such Accrued
Benefit without the Participant's prior written consent to such amendment. Any
such amendment or termination shall be made pursuant to a resolution of the
Board and shall be effective as of the date specified in such resolution.
Notwithstanding the foregoing, and until otherwise decided by the Board, subject
to Section 409A, the officer of the Company specifically designated in
resolutions adopted by the Board shall have the authority to amend the Plan to
provide for the merger or consolidation of another non-qualified defined
contribution plan into the Plan, and in connection therewith, to set forth any
special provisions that may apply to the participants in such other plan. Upon
termination of the Plan, distribution of the Accrued Benefit of a Participant
shall be made to the Participant or his Beneficiary in the manner and at the
time described in Article V of the Plan and in accordance with Section 409A. No
additional credits of Salary Reduction Credits and Matching Credits shall be
made to the respective separate bookkeeping accounts of a Participant following
termination of the Plan, but the Account of each Participant shall continue to
be adjusted as provided in Article VII until the balance of the Account of the
Participant has been fully distributed to him or his Beneficiary.

 

 35 

 

ARTICLE XIV

COMMUNICATION TO PARTICIPANTS

The Company shall communicate the principal terms of the Plan to the
Participants. The Company shall make a copy of the Plan available for inspection
by Participants and their Beneficiaries during reasonable hours, at the
principal office of the Company.

 

 

 

 

 

 

 

 36 

 

ARTICLE XV

CLAIMS PROCEDURE

15.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“Claimant”) believes he is entitled to benefits under the Plan that are not
being paid to him or accrued for his benefit, he may file a written claim
therefor with the Plan Administrator. If the Plan Administrator is the Claimant,
all actions required to be taken by the Plan Administrator pursuant to this
Article XV shall be taken instead by another member of the Committee designated
by the Committee.

15.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Plan Administrator, or within 180 days if special circumstances
require an extension of time, the Plan Administrator shall notify the Claimant
of his decision with regard to the claim. If special circumstances require an
extension of time, a written notice of the extension shall be furnished to the
Claimant prior to commencement of the extension setting forth the special
circumstances and the date by which the decision will be furnished. If such
claim is wholly or partially denied, notice thereof shall be written in a manner
calculated to be understood by the Claimant and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the Claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

15.3 Procedure for Review. Within 60 days following receipt by the Claimant of
notice denying his claim in whole or in part, the Claimant may appeal denial of
the claim by

 37 

 

filing a written application for review with the Committee. Following such
request for review, the Committee shall fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the Claimant shall be
given an opportunity to review pertinent documents and receive copies of them,
free of charge, and submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

15.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

15.4.1 Notification to Claimant of Decision. Within 60 days following receipt by
the Committee of the request for review, or within 120 days if special
circumstances require an extension of time, the Committee shall notify the
Claimant in writing of its decision with regard to the claim. If special
circumstances require an extension of time, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.

15.4.2 Format and Content of Decision. The decision on review of a claim that is
denied in whole or in part shall set forth: (i) the specific reasons or reasons
for the adverse determination; (ii) specific reference to pertinent Plan
provisions on which the adverse determination is based; (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits; and (iv) a statement describing any
voluntary appeal procedures offered by the Plan and the Claimant’s right to
obtain the information about such procedures, as well as a statement of the
Claimant’s right to bring an action under ERISA section 502(a).

15.4.3 Effect of Decision. The decision of the Committee shall be final and
conclusive.

15.5 Action by Authorized Representative of Claimant. All actions set forth in
this Article XV to be taken by the Claimant may be taken by a representative of
the Claimant duly authorized by him to act on his behalf on such matters. The
Plan Administrator and the

 38 

 

Committee may require such evidence as either reasonably deems necessary or
advisable of the authority of any such representative to act.

 

 

 

 

 

 

 

 

 39 

 

ARTICLE XVI

PARTIES TO THE PLAN

16.1 Adoption by Affiliates. Subject to the approval of the Board, an Affiliate
that has adopted the Savings Plan may adopt the Plan and become an
employer-party to the Plan by resolutions approved by its Board of Directors.
The Affiliates that are employer-parties to the Plan are listed on Appendix C
attached hereto, as the same may be amended from time to time by the Committee.
The special provisions shall apply to all employer-parties to the Plan are
hereinafter set forth.

16.2 Single Plan. The Plan is a single plan with respect to all parties.

16.3 Service; Allocation of Costs. Service for purposes of the Plan shall be
interchangeable among employer-parties to the Plan and shall not be deemed
interrupted or terminated by the transfer at any time of a Participant from the
Service of one employer-party to the Service of another employer-party. In
determining the cost of providing benefits under the Plan, each employer-party
shall be responsible for the cost associated with the Employees of such
employer-party who are Participants in the Plan.

16.4 Committee. The Committee which administers the Plan as applied to the
Company shall also be the Committee as applied to each other employer-party to
the Plan.

16.5 Authority to Amend and Terminate. The Board of the Company shall have the
power to amend or terminate the Plan as applied to each employer-party.

 

 

 

 40 

 

ARTICLE XVII

COMPLIANCE WITH SECTION 16 OF THE 1934 ACT AND RULE 16B-3 TRADING RESTRICTIONS

The transactions under the Plan are intended to be structured in accordance with
the 1934 Act, including but not limited to the restrictions imposed by Rule
16b-3 adopted under the 1934 Act. In addition to the provisions contained in the
Plan, transactions by persons subject to Section 16 shall be subject to such
further conditions as may be required in order to comply with the terms of Rule
16b-3 and Section 16(b). Without limiting the foregoing, persons subject to
Section 16 shall be required to comply with such rules and procedures regarding
Plan participation and transactions as may be established by the Committee or a
committee or subcommittee established pursuant to Section 8.2; provided,
however, that such procedures shall take into account Section 409A, which
requires that any delayed distribution be paid at the earliest date at which the
Committee reasonably anticipates that making such payment will not cause
violation of federal or other applicable securities laws.

 

 

 

 

 41 

 

ARTICLE XVIII

MISCELLANEOUS PROVISIONS

18.1 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Plan Administrator with his current address
for the mailing of notices, reports, and benefit payments; provided, however,
that the Plan Administrator may use the last address on file with it as a valid
address. Any notice required or permitted to be given to any such Participant or
Beneficiary shall be deemed given if directed to such address and mailed by
regular United States mail, first class, postage prepaid. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

18.2 Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant or Beneficiary to whom payment is due.

18.3 Reliance on Data. The Employer, the Committee, and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant; and the Employer, the
Committee, and the Plan Administrator shall have no obligation to inquire into
the accuracy of any representation made at any time by a Participant or
Beneficiary.

18.4 Receipt and Release for Payments. Any payment made from the Plan to or with
respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Employer with respect to the Plan. The
recipient of any payment from the Plan may be required by

 42 

 

the Committee, as a condition precedent to such payment, to execute a receipt
and release with respect thereto in such form as shall be acceptable to the
Committee.

18.5 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

18.6 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment or the annual rate of compensation of any
such pension for any period, nor shall it interfere with the right of the
Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

18.7 Construction. The provisions of the Plan shall be construed and enforced
according to the laws of the State of North Carolina, without giving effect to
its conflict of laws provisions.

18.8 Nonliability of Employer. The Employer does not guarantee the Participants,
former Participants, or Beneficiaries against loss of or depreciation in value
of any right or benefit that any of them may acquire under the terms of the
Plan, nor does the Employer guarantee to any of them that the assets of the
Employer will be sufficient to provide any or all benefits payable under the
Plan at any time, including any time that the Plan may be terminated or
partially terminated.

18.9 Severability. All provisions contained in the Plan shall be severable, and
in the event that any one or more of them shall be held to be invalid by any
competent court, the Plan shall be interpreted as if such invalid provisions
were not contained herein.

18.10 Merger and Consolidation. The Company shall not consolidate or merge into
or with another corporation or entity, or transfer all or substantially all of
its assets to another

 43 

 

corporation, partnership, trust or other entities (a "Successor Entity") unless
such Successor Entity shall assume the rights, obligations and liabilities of
the Company under the Plan and upon such assumption, the Successor Entity shall
become obligated to perform the terms and conditions of the Plan.

18.11 Withholding Taxes. The Employer shall satisfy all federal, state and local
tax reporting and withholding tax requirements prior to making any benefit
payment under the Plan. Whenever under the Plan payments are to be made by the
Employer in cash, such payments shall be net of any amounts sufficient to
satisfy all federal, state, and local withholding tax requirements. Whenever
payments shall be made in Company Stock, the Employer shall have the right to
require the Participant (or Beneficiary) to remit to the Employer an amount
sufficient to satisfy all federal, state, and local withholding tax requirements
as a condition to the registration of the transfer of such Company Stock on the
books of the Company.

18.12 Timing of 2005 Deferrals. The requirements of Article III relating to the
timing of deferral elections shall not apply to any deferral elections for 2005
made on or before March 15, 2005; provided that the requirements of Q&A 21 of
IRS Notice 2005-1 were met namely: (1) the amounts to which the deferral
election related had not been paid or had not become payable at the time of the
election; (2) the elections to defer compensation were made in accordance with
the terms of the Plan as in effect on December 31, 2005 (other than a
requirement to make a deferral election after March 15, 2005); (3) the Plan was
otherwise operated in accordance with the requirements of Section 409A with
respect to deferrals subject to Section 409A; and (4) the Plan shall be or has
been amended to comply with Section 409A in accordance with applicable IRS
guidance.

 44 

 

18.13. Compliance with Section 409A. Notwithstanding any other provision in the
Plan or any agreement to the contrary, if and to the extent that Section 409A is
deemed to apply to the Plan, it is the intention of Company that the Plan shall
comply with Section 409A, and the Plan shall, to the extent practicable, be
construed in accordance therewith. Without in any way limiting the effect of the
foregoing, in the event that the provisions of Section 409A require that any
special terms, provisions, or conditions be included in the Plan, then such
terms, provisions and conditions shall, to the extent practicable, be deemed to
be made a part of the Plan. Notwithstanding the foregoing, the Company, any
Affiliate, the Board, the Committee, Compensation Committee, the Plan
Administrator, or their designees or agents shall not be liable for any taxes,
penalties, interest or other monetary amount that may be owed by any
Participant, Beneficiary or any other person as a result of the deferral or
payment of any amounts under the Plan or as a result of the administration of
amounts subject to the Plan.

IN WITNESS WHEREOF, the BB&T Non-Qualified Defined Contribution Plan (January 1,
2012 Restatement) is executed in behalf of the Company on this ______ day of
July, 2012.

 

 

  BB&T CORPORATION               By:         Title: Senior Executive Vice
President    



 

 

 45 

 

APPENDIX A

INVESTMENT FUNDS

A list of the Investment Funds available to Participants under the Plan shall be
maintained by the Committee.

A-1

 

APPENDIX B

PARTICIPANTS

A list of the Eligible Employees who are eligible to participate in the Plan and
a list of former Eligible Employees with Accrued Benefits under the Plan shall
be maintained by the Committee. In addition, a list of Participants and
Beneficiaries receiving Plan benefits shall also be maintained by the Committee.

 

 

 

 

 

 

 

B-1
 

APPENDIX C

 

PARTICIPATING AFFILIATES

A list of the Affiliates participating under the Plan shall be maintained by the
Committee.

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1

 

APPENDIX D


QUALIFYING PLANS EFFECTIVE

South National Corporation ESOP Excess Plan

Life Savings Bancorp, Inc. Non-Qualified Defined Contribution Plan

D-1
 

APPENDIX E

SPECIAL PROVISIONS FOR PRIOR PLANS

E.1 SPECIAL PROVISIONS RELATING TO SOUTHERN NATIONAL ESOP EXCESS PLAN. Prior to
January 1, 1996, the Company sponsored and maintained the Southern National ESOP
Excess Plan (the "SNC Excess Plan"). The purpose of the SNC Excess Plan was to
restore to employees certain benefits ("restoration benefits") that would have
been provided under the Southern National Corporation 401(k) Savings Plan
(formerly known as the "Southern National Employee Stock Ownership Plan") except
for the limitations imposed by Sections 401(k)(3) and 402(g)(1) of the Code.
Since the restoration benefits provided by the SNC Excess Plan are now provided
pursuant to Sections 3.1 and 3.2 of the Plan (and which restoration benefits
were also provided under the SNC Plan and the Plan prior to this restatement),
the SNC Excess Plan was frozen as of December 31, 1995. All employees who were
participants in the SNC Excess Plan on December 31,1995, automatically became
Participants in the SNC Plan on January 1, 1996. All participants' accounts
under the SNC Excess Plan were combined with the separate bookkeeping accounts
of similar character under the Plan as of January 1, 1997. Each Former SNC
Excess Plan Participant's Tax-Deferred Contribution Account (formerly known as
his "Employee's Pre-Tax Account") under the SNC Excess Plan became his Salary
Reduction Account under the Plan. Each Former SNC Excess Plan Participant's
Matching Contributions Account (formerly known as his "Company's Pre-Tax
Account") became his Matching Account under the Plan. The balance in the
accounts of each Former SNC Excess Plan Participant under the SNC Excess Plan
were deemed invested in Company Stock. The amounts transferred from the accounts
under the SNC Excess Plan to the separate bookkeeping accounts of similar
character under the Plan shall remain deemed invested in Company Stock until a
Former SNC Excess Plan

E-1
 

Participant elects not to have such amounts deemed invested in Company Stock as
provided in Section 7.3.

E.2 SPECIAL PROVISIONS RELATING TO CAPITAL ACCUMULATION PLAN FOR ELIGIBLE KEY
EMPLOYEES OF SOUTHERN NATIONAL CORPORATION. Prior to January 1, 1996, the
Company sponsored and maintained the Capital Accumulation Plan for Eligible Key
Employees of Southern National Corporation (the "SNC Cap Plan"). The purpose of
the SNC Cap Plan was to provide selected eligible key employees with the
opportunity to defer on a pre-tax basis certain cash awards under the Company's
annual and long-term incentive compensation award plans. Since the pre-tax
deferral opportunity is provided under Section 3.3 of the Plan (and was also
provided under the SNC Plan), the SNC Cap Plan was frozen as of December 31,
1995. All employees who were participants in the SNC Cap Plan automatically
became Participants in the SNC Plan on January 1, 1996. Any deferrals credited
to a Participant's account under the SNC Cap Plan were combined with the credits
to his Incentive Compensation Account under the Plan effective as of January 1,
1997.

E.3 SPECIAL PROVISIONS RELATING TO SUPPLEMENTAL RETIREMENT BENEFIT OF SNC PLAN.
Prior to January 1, 1997, Section 4.1 of the SNC Plan provided a special
supplemental retirement benefit (the “Retirement Plan Supplement”) to supplement
the benefits payable to Participants under the tax-qualified Southern National
Corporation Pension Plan (the defined benefit plan sponsored by BB&T which
formerly had been known as the "Retirement Plan for the Employees of Branch
Banking and Trust Company"). The provisions of the SNC Plan relating to the
Retirement Plan Supplement have been incorporated into the non-qualified
supplemental retirement plan which became effective as of January 1, 1997 and
which is known as the BB&T Non-Qualified Defined Benefit Plan.

 

E-2